EXHIBIT 10.37

November 15, 2010

Mr. Brown F. Williams

16 Sheridan Street

Boston, MA 02130

Dear Brown:

The purpose of this letter agreement (“Agreement”) is to confirm the terms of
your separation of employment from Evergreen Solar, Inc. (“Evergreen Solar”).1

The Transition Pay and Benefits described below are contingent on your agreement
to and compliance with the provisions of this Agreement, including your signing
of this Agreement, and your written re-affirmation (by execution of the document
attached hereto as Exhibit A) of the release of claims at the time of your
termination of employment from Evergreen Solar.

1. Special Employment. Contingent upon your execution of this Agreement,
effective November 15, 2010, you will become a Special Employee of Evergreen
Solar, and you shall continue in that capacity until March 31, 2011 (the
“Separation Date”). The period from November 15, 2010 to the Separation Date
shall be referred to as the “Special Employment Period”). During the Special
Employment Period you shall, in a positive and constructive manner, perform any
assigned tasks and otherwise assist Evergreen Solar in the transition of work in
connection with any of the duties you have performed at Evergreen Solar, or
otherwise perform any specific project assigned to you by Evergreen Solar.
However, absent a specific request from Evergreen Solar, you will not be
required to be present at Evergreen Solar or otherwise perform work for
Evergreen. During the Special Employment Period, you shall (i) continue to
receive your base bi-weekly salary of Thirteen Thousand Dollars and No Cents
($13,000.00), subject to all ordinary payroll taxes and withholdings, in
accordance with Evergreen Solar’s payroll policies and procedures; (ii) continue
your participation in Evergreen Solar’s employee insurance benefits programs,
but only to the extent that you currently participate in such programs and
remain eligible under any applicable plan document(s), and (iii) remain eligible
for an Q-4 2010 bonus, to the extent that such a bonus is paid as part of the
2010 bonus plan. You acknowledge that you are not nor shall

 

 

1. Except for the obligations set forth in Section 1 which shall be solely the
obligations of Evergreen Solar, Inc., whenever the term Evergreen Solar is
otherwise used in this Agreement (including, without limitation, Section 7), it
shall be deemed to include Evergreen Solar Inc. and any and all of its
divisions, affiliates and subsidiaries and all related entities, and its and
their directors, officers, employees, agents, successors and assigns.



--------------------------------------------------------------------------------

you be eligible any bonus that may be awarded relating to a time period after
Q-4 2010, including the period of time during Q-1 2011 when you are a Special
Employee of Evergreen Solar.

2. Transition Pay and Benefits. If you (i) do not rescind this Agreement as set
forth in Section 7 below, and (ii) provide the reaffirmation at set forth in
Section 8 below, then Evergreen Solar will provide you with the following
Transition Pay and Benefits in exchange for the mutual covenants set forth in
this Agreement. Such Transition Pay and Benefits shall include:

 

  (i) continuation of your base bi-weekly salary of Thirteen Thousand Dollars
and No Cents ($13,000.00), subject to all ordinary payroll taxes and
withholdings, in accordance with Evergreen Solar’s payroll policies and
procedures (the “Bi-weekly Payment”), such salary continuation to commence on
the first regularly scheduled payroll date following the Separation Date of this
Agreement to continuing through December 31, 2011 (the “Transition Period”); and

 

  (ii) providing that you remain eligible under the provisions of Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA), commencing on April 1, 2011
and continuing through December 31, 2011 (the “COBRA Continuation Period”), and
upon completion of the appropriate forms, Evergreen shall continue your
participation in Evergreen Solar’s group medical and dental insurance plans to
the same extent that such insurance is provided to persons employed by Evergreen
Solar (including your contribution to the medical and dental insurance premiums,
which shall be deducted from your salary continuation set forth in (i) above).
After December 31, 2011 you will have the right, at your sole expense, to
continue your participation in such plans. The “qualifying event” under COBRA
shall be deemed to have occurred on the Separation Date. Notwithstanding the
foregoing, should you enroll in an alternative medical and/or dental plan, your
COBRA Continuation Period shall end as of the date of such enrollment.

3. Unemployment Insurance. Evergreen Solar agrees to provide any and all
requested or necessary documents to enable you to seek unemployment benefits as
a result of the cessation of your employment from Evergreen Solar, and further
agrees that it will not take a position that would interfere with your ability
to obtain unemployment benefits as a result of the cessation of your employment
with Evergreen Solar. You acknowledge that any decision regarding eligibility
for and

 

2



--------------------------------------------------------------------------------

amounts of unemployment benefits are made by the Commonwealth of Massachusetts,
not by Evergreen Solar.

4. Acknowledgements. You acknowledge and agree that this Agreement and the pay
and benefits to be provided to you are not intended to, and shall not constitute
a severance plan and shall confer no benefit on anyone other than Evergreen
Solar and you. You acknowledge and agree that the pay and benefits provided for
herein are not otherwise due or owing to you under any employment agreement
(oral or written) or any Evergreen Solar policy or practice. You further
acknowledge that except for (i) any unpaid regular wages (including accrued and
unused vacation) earned through the Separation Date, which shall be paid on or
about the Separation Date, and (ii) any vested monies due to you pursuant to
Evergreen Solar’s 401(k) savings plan and pension plan, you have been paid and
provided all wages, vacation pay, holiday pay, bonus, and any other form of
compensation or benefit that may be due to you now or which would have become
due in the future in connection with your employment or separation of employment
with Evergreen Solar.

5. Stock Options/Restricted Stock. You will be entitled to exercise only those
stock options and/or restricted shares of stock granted under the Evergreen
Solar 2000 Incentive Stock Option Plan as amended, that are vested as of the
Separation Date, and only in accordance with the terms and conditions of the
applicable plan. Any stock options and shares of restricted stock that are
unvested as of the Separation Date will revert to Evergreen Solar on the
Separation Date. A summary of stock options outstanding issued to you is
attached hereto as Exhibit B. Except for those options reflected in Exhibit B,
you acknowledge and agree that you do not now have, and will not in the future
have, rights to vest in any other stock options under any stock option plan (of
whatever name or kind) that you participated in or were eligible to participate
in during your employment with Evergreen Solar.

6. Confidentiality; Non-Disparagement/Cooperation. You will promptly return to
Evergreen Solar all property and documents of Evergreen Solar in your custody
and possession on or before the Separation Date. You hereby reaffirm your
obligations set forth in the Assignment of Invention, Non-Disclosure and
Noncompetition Agreement dated August 3, 2007 between Evergreen Solar and you,
which agreement is incorporated herein by reference and attached hereto as
Exhibit C. You further agree to abide by any and all common law and/or statutory
obligations relating to the protection and non-disclosure of Evergreen Solar’s
trade secrets and/or confidential and proprietary documents and information.

 

3



--------------------------------------------------------------------------------

You agree that all information relating in any way to the subject matter of this
Agreement, including the existence and provisions of this Agreement, will be
held confidential by you and will not be publicized or disclosed to any person
(other than an immediate member of your family or your legal counsel, accountant
or financial advisor, provided that any such individual to whom disclosure is
made shall be bound by these confidentiality obligations), other than a state or
federal tax authority or government agency to which disclosure is mandated by
applicable state or federal law. You further agree that you will not make any
statements that are disparaging about or adverse to the business interests of
Evergreen Solar or which are intended to harm the reputation of Evergreen Solar
including, but not limited to, any statements that disparage any product,
service, finances, capability or any other aspect of the business of Evergreen
Solar.

Also, during the period of time that you are receiving Transition Pay and
Benefits, you agree to make yourself available to Evergreen Solar, upon
reasonable notice (either by telephone or, if Evergreen Solar believes
necessary, in person) to assist Evergreen Solar in any matter relating to the
services performed by you during your employment with Evergreen Solar including,
but not limited to, transitioning your duties to others at Evergreen Solar.
During the Transition Period and thereafter you further agree to cooperate fully
with Evergreen Solar in the defense or prosecution of any claims or actions now
in existence or which may be brought or threatened in the future against or on
behalf of Evergreen Solar, including any claim or action against its directors,
officers and employees. Your cooperation in connection with such claims or
actions shall include, without limitation, your being reasonably available (in a
manner that does not unreasonably interfere with any employment obligations you
may have) to speak or meet with Evergreen Solar to prepare for any proceeding,
to provide truthful affidavits, to assist with any audit, inspection, proceeding
or other inquiry, and to act as a witness in connection with any litigation or
other legal proceeding affecting Evergreen Solar.

Your breach of this Section 6 will constitute a material breach of this
Agreement and, in addition to any other legal or equitable remedy available to
Evergreen Solar, will entitle Evergreen Solar to recover any monies paid to you
or expended on your behalf under Section 2 of this Agreement.

7. Release of Claims/OWBPA. You hereby acknowledge and agree that by signing
this Agreement and accepting the Transition Pay and Benefits provided for in
this Agreement, you are waiving your right to assert any form of legal claim
against Evergreen Solar (as defined in footnote no. 1 to this Agreement) of any
kind whatsoever from the beginning of time through and including the Separation
Date. Your waiver and release is intended to bar any form of legal claim,
charge, complaint or any other form of action (jointly referred to as “Claims”)
against Evergreen Solar seeking any form of relief including, without
limitation, equitable relief (whether declaratory,

 

4



--------------------------------------------------------------------------------

injunctive or otherwise), the recovery of any damages or any other form of
monetary recovery whatsoever (including, without limitation, back pay, front
pay, compensatory damages, emotional distress damages, punitive damages,
attorneys’ fees and any other costs) against Evergreen Solar up through and
including the Separation Date. You understand that there could be unknown or
unanticipated Claims resulting from your employment with Evergreen Solar and the
termination thereof and agree that such Claims are intended to be, and are,
included in this waiver and release.

Without limiting the foregoing general waiver and release, you specifically
waive and release Evergreen Solar from any Claims arising from or related to
your employment relationship with Evergreen Solar or the termination thereof,
including without limitation: (i) Claims under any state (including, without
limitation, Massachusetts or any other state where you worked for Evergreen
Solar) or federal discrimination (including but not limited to the Age
Discrimination in Employment Act and Title VII of the Civil Rights Act of 1964),
fair employment practices or other employment related statute, regulation or
executive order (as they may have been amended through the date on which you
sign this Agreement); (ii) Claims under any other state (including, without
limitation, Massachusetts or any other state where you worked for Evergreen
Solar) or federal employment related statute, regulation or executive order (as
they may have been amended through the date on which you sign this Agreement)
relating to wages, hours or any other terms and conditions of employment;
(iii) Claims under any state (including, without limitation Massachusetts or any
other state where you worked for Evergreen Solar) or federal common law theory;
and (iv) any other Claim arising under other state or federal law.

You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the pay and benefits provided for in this Agreement.

Because you are over 40 years of age, you are granted specific rights under the
Older Workers Benefit Protection Act (OWBPA), which prohibits discrimination on
the basis of age. The release set forth in this Section 7 is intended to release
any rights you may have against Evergreen Solar alleging discrimination on the
basis of age. Consistent with the provisions of OWBPA, you have 21 days (or
until December 6, 2010) to consider and accept the provisions of this Agreement.
In addition, you may rescind your assent to this Agreement if, within seven days
after the date you sign this Agreement, you deliver a written notice of
rescission to me. To be effective, such notice of rescission must be postmarked,
and sent by certified mail, return receipt requested, or delivered in-hand
within the seven-day period to Gary Pollard at Evergreen Solar, 138 Bartlett
Street, Marlborough, MA 01752. On the eighth day following your execution of
this Agreement it will become final and binding on all parties.

 

5



--------------------------------------------------------------------------------

Consistent with federal discrimination laws, nothing in this release shall be
deemed to prohibit you from challenging the validity of this release under
federal discrimination laws or from filing a charge or complaint of age or other
employment related discrimination with the Equal Employment Opportunity
Commission (“EEOC”), or from participating in any investigation or proceeding
conducted by the EEOC. Further, nothing in this release or Agreement shall be
deemed to limit Evergreen Solar’s right to seek immediate dismissal of such
charge or complaint on the basis that your signing of this Agreement constitutes
a full release of any individual rights under federal discrimination laws, or
Evergreen Solar’s right to seek restitution or other legal remedies to the
extent permitted by law of the economic benefits provided to you under this
Agreement in the event that you successfully challenge the validity of this
release and prevail in any claim under federal discrimination laws.

8. Miscellaneous. Except as expressly provided for herein (e.g., your
obligations set forth in the agreement attached hereto as Exhibit A), this
Agreement supersedes any and all prior oral and/or written agreements, and sets
forth the entire agreement between Evergreen Solar and you in respect of your
separation from Evergreen Solar. No variations or modifications hereof shall be
deemed valid unless reduced to writing and signed by Evergreen Solar and you.
This Agreement shall be deemed to have been made in the Commonwealth of
Massachusetts and shall take effect as an instrument under seal within the
Commonwealth of Massachusetts. The validity, interpretation and performance of
this Agreement, and any and all other matters relating to your employment and
separation of employment from Evergreen Solar, shall be governed by, and
construed in accordance with, the internal laws of the Commonwealth of
Massachusetts, without giving effect to conflict of law principles. Both parties
agree that any action, demand, claim or counterclaim relating to (i) your
employment and separation of your employment, and (ii) the terms and provisions
of this Agreement or to its breach, shall be commenced in the Commonwealth of
Massachusetts in a court of competent jurisdiction. Both parties acknowledge
that the venue shall exclusively lie in the Commonwealth of Massachusetts and
that material witnesses and documents would be located within the Commonwealth
of Massachusetts. Both parties further agree that any such action, demand, claim
or counterclaim shall be tried by a judge alone, and both parties hereby waive
and forever renounce the right to a trial before a civil jury. The provisions of
this Agreement are severable, and if for any reason any part hereof shall be
found to be unenforceable, the remaining provisions shall be enforced in full.

It is Evergreen Solar’s desire and intent to make certain that you fully
understand the provisions and effects of this Agreement. To that end, you have
been encouraged and given an opportunity to consult with legal counsel. Further,
by executing this Agreement, you are

 

6



--------------------------------------------------------------------------------

acknowledging that you have been afforded sufficient time to understand the
provisions and effects of this Agreement and to consult with legal counsel, that
your agreements and obligations under this Agreement are made voluntarily,
knowingly and without duress and that neither Evergreen Solar nor its agents or
representatives have made any representations inconsistent with the provisions
of this Agreement.

This Agreement shall be binding upon and inure to the benefit of the parties,
and their successors and assigns and shall be binding upon and inure to the
benefit of their respective successors and assigns, and your heirs and personal
representatives.

This Agreement shall be effective on the eighth (8th) day following your signing
of this Agreement, at which time it shall become final and binding on all
parties.

If the foregoing correctly sets forth our arrangement, please sign, date and
return the enclosed copy of this Agreement to me.

 

Very truly yours,

Gary T. Pollard

Vice President – Human Resources

Accepted and Agreed To:

/s/ Brown Williams

Brown Williams

Dated:  

November 15, 2010

 

7



--------------------------------------------------------------------------------

Exhibit A

I hereby reaffirm in its entirety the provisions of the Separation Agreement
with Evergreen Solar dated November 15, 2010 signed by me including, without
limitation, the release of claims contained in Section 7 of the Separation
Agreement.

 

 

Brown Williams

 

8